DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          








                                                NO.
12-06-00036-CV
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER,
TEXAS
DOYLE PATTON,    §                      APPEAL
FROM THE
APPELLANT
 
 
V.        §                      COUNTY
COURT AT LAW #2
 
LUMLOG,
INC., OSCAR STILL
AND
HARRY RAWLS,
APPELLEES §                      GREGG
COUNTY, TEXAS
                                                                                                        
                                                   
MEMORANDUM OPINION
PER
CURIAM
            Appellant and Appellee have filed a joint motion to
dismiss this appeal.  In their motion,
the parties represent that they have reached an agreement that disposes of all
issues presented for appeal.  Because the
parties have met the requirements of Texas Rule of Appellate Procedure
42.1(a)(1), the motion is granted, and the appeal is dismissed.
            Opinion delivered May 24, 2006.       
            Panel consisted of Worthen, C.J., Griffith, J., and DeVasto,
J.
 
 
 
 
 
(PUBLISH)